NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 




                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted November 20, 2017 
                              Decided November 21, 2017 
                                             
                                        Before 
 
                             FRANK H. EASTERBROOK, Circuit Judge 
                              
                             DANIEL A. MANION, Circuit Judge 
                                   
                             ILANA DIAMOND ROVNER, Circuit Judge 
                              
No. 16‐4158 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Central District of Illinois. 
                                                   
      v.                                          No. 4:15‐cr‐40075‐001 
                                                   
DEDRICK MONTEZ JONES,                             Sara Darrow, 
      Defendant‐Appellant.                        Judge. 


                                       O R D E R 
 
       Rock Island police officers pulled Dedrick Jones over for speeding and, upon 
finding that he was driving with a suspended license, arrested him. Less than a minute 
after placing him in the back of a police car, and with the help of a drug‐detecting dog, 
police found roughly 550 grams of cocaine in the vehicle’s trunk. Jones was charged 
with possessing cocaine with the intent to distribute it in violation of 21 U.S.C. 
§ 841(a)(1). He moved to suppress the drug evidence because, he argued, the officers 
unlawfully seized him by prolonging the traffic stop until the dog’s detection provided 
probable cause to search the trunk. The judge denied the motion, and Jones later 
pleaded guilty to the charge as part of a plea agreement, which preserved his right to 
No. 16‐4158                                                                           Page 2 
 
challenge the denial of this motion. He was sentenced to 10 years’ imprisonment and 
eight years’ supervised release. One day after receiving this sentence, he filed a notice of 
appeal.  
 
        His appellate counsel seeks to withdraw under Anders v. California, 386 U.S. 738 
(1967), because she believes that any appeal would be frivolous. We gave Jones an 
opportunity to respond to counsel’s motion, see CIR. R. 51(b), but he has not done so. 
Counsel’s Anders brief adequately covers the issues that we would expect in a case of 
this type, so we limit our review of the record to the potential issues that counsel 
discusses. See United States v. Cano‐Rodriguez, 552 F.3d 637, 638 (7th Cir. 2009).  
         
        Counsel first evaluates whether Jones could challenge the district judge’s denial 
of the motion to suppress. The judge found credible an arresting police officer’s 
undisputed testimony that the police dog’s sniff occurred 30 seconds after Jones was 
arrested and placed in the back of a squad car. Based on that factual finding, the judge 
concluded that the canine sniff during the stop did not cause an impermissible delay 
that violated Jones’s Fourth Amendment rights.  
         
        The factual finding and legal conclusion are both unassailable. Regarding the 
factual finding, counsel correctly concludes that Jones could not plausibly challenge it 
because it is supported by undisputed evidence. And counsel rightly declines to contest 
the judge’s legal conclusion: It would be pointless to argue that the police violated the 
Fourth Amendment, for Jones was under lawful arrest before the canine sniff (for 
driving with a suspended license), and the sniff occurred swiftly after his arrest. 
See United States v. Fiala, 929 F.2d 285, 288 (7th Cir. 1991) (ruling that 1.5 hour delay for 
drug‐detecting dog to arrive did not result in seizure of defendant arrested for driving 
without valid license); United States v. Hunnicutt, 135 F.3d 1345, 1350 (10th Cir. 1998) 
(“[D]etention of [a] driver at the scene to accomplish a canine sniff is generally 
reasonable where the driver is already under lawful arrest.”). Moreover the police dog’s 
alert to drugs provided probable cause to search the vehicle’s trunk under the 
automobile exception to the warrant requirement. See United States v. Edwards, 769 F.3d 
509, 514 (7th Cir. 2014) (defining automobile exception to warrant requirement); 
United States v. Thomas, 87 F.3d 909, 912 (7th Cir. 1996) (police dog’s detection of drugs 
provides probable cause). Thus counsel’s proposed challenge to the suppression ruling 
would be frivolous. 
         
No. 16‐4158                                                                        Page 3 
 
       Counsel next considers whether Jones could argue that his guilty plea was not 
knowing and voluntary. Jones did not move to withdraw his guilty plea in the district 
court and, counsel tells us, he does not wish to do so on appeal. A challenge to his plea 
therefore should neither be raised on appeal nor explored in an Anders submission. 
See United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002). 
 
       Counsel lastly evaluates Jones’s sentence. First counsel rightly declines to argue 
that the 10‐year prison sentence exceeds the statutory maximum. Jones was convicted of 
possessing at least 500 grams of cocaine with intent to distribute it, and he previously 
had been convicted of conspiring to distribute cocaine. Thus his sentence is not greater 
than the statutory maximum sentence of life imprisonment. See 21 U.S.C. § 841(b)(1)(B). 
Second counsel considers whether Jones could contest the district judge’s application of 
the Sentencing Guidelines but correctly concludes that such a challenge would be 
frivolous. Because of his prior felony drug offense, Jones’s crime carried a statutory 
minimum of 10 years’ imprisonment, see id., which exceeded the guidelines’ range of 
57–71 months imprisonment based on his offense level of 21 and criminal history 
category of IV. The statutory minimum, 10‐year term of imprisonment was therefore the 
guideline sentence, see U.S.S.G. § 5G1.1(b), which the district judge recognized and 
imposed. As a final matter, counsel examines whether Jones could contend that his 
prison sentence is unreasonably high but properly concludes that this argument would 
go nowhere. The judge imposed the 10‐year statutory‐minimum prison sentence, and 
Jones did not qualify for an exception to it; he did not provide substantial assistance to 
the government, nor did he qualify for a safety‐valve reduction because he had more 
than one criminal history point, see 18 U.S.C. § 3553(e), (f)(1).     
 
       Accordingly, we GRANT counsel’s motion and DISMISS the appeal.